
	
		II
		111th CONGRESS
		1st Session
		S. 1125
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the National Voter Registration
		  Act of 1993 to provide for the treatment of institutions of higher education as
		  voter registration agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Student Voter Opportunity To Encourage
			 Registration Act of 2009 or the Student VOTER Act of 2009.
		2.Treatment of universities as voter
			 registration agencies
			(a)In generalSection 7(a) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–5(a)) is amended—
				(1)in paragraph (2)—
					(A)by striking and at the end
			 of subparagraph (A);
					(B)by striking the period at the end of
			 subparagraph (B) and inserting ; and; and
					(C)by adding at the end the following new
			 subparagraph:
						
							(C)each institution of higher education (as
				defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) in
				the State that receives Federal funds.
							;
				and
					(2)in paragraph (6)(A), by inserting
			 or, in the case of an institution of higher education, with each
			 registration of a student for enrollment in a course of study after
			 assistance,.
				(b)Amendment to Higher Education Act of
			 1965Section 487(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking
			 paragraph (23).
			
